EXHIBIT 10.5 Registration Rights Agreement This Registration Rights Agreement (the “ Agreement ”) is made and entered into as of the 12 th day of July, 2013 (the “ Effective Date ”), by and among Talon International, Inc., a Delaware corporation (the “ Company ”), and the parties set forth on the signature page and Exhibit A hereto (each, a “ Purchaser ” and collectively, the “ Purchasers ”). Recitals A.The Purchasers have purchased shares of the Company’s Common Stock pursuant to Subscription Agreements entered into as of the date hereof (each, a “ Subscription Agreement ” and collectively, the “ Subscription Agreements ”) by and between the Company and each Purchaser. B.The Company and the Purchasers desire to set forth the registration rights to be granted by the Company to the Purchasers. Now, Therefore , in consideration of the mutual promises, representations, warranties, covenants, and conditions set forth herein and in the Subscription Agreements, the parties mutually agree as follows: aGREement 1.
